 
 
Form of Award Agreement

HMAN GROUP HOLDINGS INC.
2014 EQUITY INCENTIVE PLAN
 
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS AGREEMENT (this “Award Agreement”) is made effective as of [●], 2014 (the
“Date of Grant”) by and between HMAN Group Holdings Inc., a Delaware corporation
(the “Company”), and [●] (the “Participant”). Capitalized terms not otherwise
defined herein shall have the meanings set forth in the HMAN Group Holdings Inc.
2014 Equity Incentive Plan (the “Plan”).
 
R E C I T A L S:
 
WHEREAS, the Participant is an employee of the Company or one of its
Subsidiaries; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Option. The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions set forth in the Plan and
this Award Agreement, all or any part of an aggregate of [●] Shares (the
“Option”) at an Option Price of $1,000 per Share, which is the per Share Fair
Value on the Date of Grant. Fifty percent (50%) of the Option shall be subject
to time-based vesting criteria (the “Time Option”), and fifty percent (50%) of
the Option shall be subject to performance-based vesting criteria (the
“Performance Option”). The Option is intended to be a Nonqualified Stock Option.
 
2. Vesting. The portion of the Option that has become vested is hereinafter
referred to as the “Vested Portion.” Subject to the terms set forth in the Plan
and this Award Agreement, the Option shall vest as follows:
 
a. Time Option.
 
i. General. The Time Option shall vest in four (4) equal annual installments
beginning on the second (2nd) anniversary of the Date of Grant (each such
anniversary, a “Time Vesting Date”), subject to the Participant’s continued
employment by the Company or a Subsidiary through the applicable Time Vesting
Date, such that twenty five percent (25%) of the Time Option shall vest on each
Time Vesting Date.
 
ii. Change of Control. The Time Option shall vest in full upon the occurrence of
a Change of Control, subject to the Participant’s continued employment by the
Company or a Subsidiary through the consummation of such Change of Control.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
b. Performance Option. On each Measurement Date, the portion of the Performance
Option that has vested shall be determined as set forth below.  Except as
otherwise provided in Section 3(a)(iv) below, in no event shall any Performance
Option vest unless the Participant continues to be employed by the Company or a
Subsidiary on the applicable Measurement Date.
 
i. Tranche 1 Performance Option.  One third (1/3rd) of the Performance Option
(the “Tranche 1 Performance Option”) shall vest on any Measurement Date that the
CCMP Stockholders have received Proceeds resulting in an MOI of at least
2.0.  For the avoidance of doubt, the Tranche 1 Performance Option shall not
vest if the CCMP Stockholders receive Proceeds resulting in an MOI of less than
2.0.
 
ii. Tranche 2 Performance Option.  One third (1/3rd) of the Performance Option
(the “Tranche 2 Performance Option”) shall vest on any Measurement Date that the
CCMP Stockholders have received Proceeds resulting in an MOI of at least
2.5.  For the avoidance of doubt, the Tranche 2 Performance Option shall not
vest if the CCMP Stockholders receive Proceeds resulting in an MOI of less than
2.5.
 
iii. Tranche 3 Performance Option.  One third (1/3rd) of the Performance Option
(the “Tranche 3 Performance Option”) shall vest on any Measurement Date that the
CCMP Stockholders have received Proceeds resulting in an MOI of at least
3.0.  For the avoidance of doubt, the Tranche 3 Performance Option shall not
vest if the CCMP Stockholders receive Proceeds resulting in an MOI of less than
3.0.
 
3. Forfeiture; Expiration.
 
a. Termination of Employment.
 
i. Except as otherwise provided in Section 3(a)(iv) below, in the event that the
Participant’s employment is terminated for any reason, any unvested portion of
the Option shall immediately terminate and be forfeited effective as of the
Termination Date.
 
ii. In the event that the Participant’s employment is terminated for Cause, the
Vested Portion shall immediately terminate and be forfeited effective as of the
Termination Date.
 
iii. In the event that the Participant’s employment is terminated by the Company
for any reason other than for Cause or the Participant resigns for any reason,
the Vested Portion shall terminate and be forfeited on the earlier of (A) the
Expiration Date and (B) one (1) year following the Termination Date.
 
iv. In the event that the Participant’s employment is terminated by the Company
without Cause or due to Retirement after June 30, 2016, any unvested portion of
the Performance Option shall remain outstanding and eligible to vest in
accordance with Section 2(b) hereof for a period of one (1) year following the
Termination Date, subject to (A) the Participant’s compliance with the
Restrictive Covenant Agreement (as defined in Section 9 below) and (B) the
Participant executing, delivering to the Company and not revoking a general
release of any and all claims against the Company and its affiliates in a form
reasonably
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
acceptable to the Company within sixty (60) days following the Termination Date.
Any portion of the Performance Option that remains unvested at the end of such
one (1) year period shall immediately terminate and be forfeited.
 
Notwithstanding anything herein to the contrary, upon the Board’s final
determination that the Participant failed to comply with the Restrictive
Covenant Agreement (as defined in Section 9 below), other than any isolated,
insubstantial and inadvertent failure to comply, the Participant hereby agrees
that (i) any unexercised portion of the Option (both vested and unvested) shall
immediately terminate, (ii) with respect to any portion of the Option that has
been exercised, the Company may elect, in its discretion, to (A) repurchase any
Shares received by the Participant upon the exercise of the Option in accordance
with Section 2.5 of the Stockholders Agreement within 181 days after the Company
first has actual knowledge of such failure for a Repurchase Price equal to the
lower of the Issue Price (as defined in the Stockholder’s Agreement) and the
Fair Market Value (as defined in the Stockholder’s Agreement) of such Shares as
of the last day of the month preceding the date upon which a Call Right Notice
(as defined in the Stockholder’s Agreement) is delivered, in each case less
prior dividends or distributions on such Shares and/or (B) recover from the
Participant the net proceeds received by the Participant upon the sale of any
such Shares (i.e., the amount in excess of the exercise price paid).
 
b. Expiration of Option Term. Any unexercised portion of the Option shall expire
upon the tenth (10th) anniversary of the Date of Grant (the “Expiration Date”).
 
4. Period of Exercise. Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion at
any time prior to the earliest to occur of:
 
a. the date the Participant’s employment with the Company or a Subsidiary is
terminated by the employer for Cause;
 
b. the date that occurs one (1) year following the Termination Date upon a (i)
termination of employment by the Company or a Subsidiary for any reason other
than for Cause or (ii) resignation of employment by the Participant for any
reason; and
 
c. the Expiration Date.
 
5. Exercise Procedures.
 
a. Notice of Exercise. Subject to Section 4 hereof, the Vested Portion may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise in the form attached hereto as Exhibit A (such notice, a
“Notice of Exercise”). Such Notice of Exercise shall be accompanied by payment
in full of the aggregate Option Price for the Shares to be exercised. In the
event that the Option is being exercised by the Participant’s representative,
the Notice of Exercise shall be accompanied by proof (satisfactory to the
Committee) of the representative’s right to exercise the Option. The aggregate
Option Price for the Shares to be exercised may be paid (i) in cash or its
equivalent (e.g., by cashier’s check); (ii) to the extent permitted by the
Committee, in its sole discretion, in Shares (whether or not previously owned by
the Participant) having a Fair Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
the Committee; (iii) partly in cash and, to the extent permitted by the
Committee in its sole discretion, partly in such Shares (as described in (ii)
above); (iv) to the extent permitted by the Committee, in its sole discretion,
by reducing the number of Shares otherwise deliverable upon the exercise of the
Option by the number of Shares having a Fair Value equal to the aggregate Option
Price; or (v) if there is a public market for the Shares at such time, subject
to such requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. In the event of the Participant’s death, the Vested Portion shall be
exercisable by the trustee of any family trust or estate planning entity to
which the Option has been transferred, by the executor or administrator of the
Participant’s estate, or the person or persons to whom the Participant’s rights
under this Award Agreement shall pass by will or by the laws of descent and
distribution, as the case may be. Any heir or legatee of the Participant shall
take rights herein granted subject to the terms and conditions of this Award
Agreement and the Plan.
 
b. Stockholder Rights. Except as otherwise provided in this Agreement, neither
the Participant nor the Participant’s representative shall have any rights to
dividends, voting rights or other rights of a stockholder with respect to Shares
subject to the Option until (i) the Participant has delivered to the Company a
Notice of Exercise for the Option, (ii) the Participant has paid the Option
Price for such Shares, (iii) such Shares have been issued, (iv) the Participant
has executed a joinder to or has otherwise become a party to the Stockholders’
Agreement and (v) the Participant has executed such other agreements or
certificates that the Committee reasonably determines are necessary to comply
with applicable securities laws and other applicable laws.
 
6. No Right to Continued Service. The granting of the Option shall impose no
obligation on the Company or any Subsidiary to continue the employment of the
Participant and shall not lessen or affect any right that the Company or any
Subsidiary may have to terminate the employment of the Participant.
 
7. Withholding. The Company shall have the power and the right to deduct or
withhold automatically from any payment or Shares deliverable under this Award
Agreement, or to require the Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Award Agreement. The Participant may elect, subject
to the approval of the Committee, in its sole discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares having a Fair Value equal to the minimum statutory total tax that could
be imposed in connection with any such taxable event.
 
8. Transferability. Unless otherwise determined by the Committee, the
Participant shall not be permitted to transfer or assign the Option except in
the event of death (subject to the applicable laws of descent and distribution).
 
9. Restrictive Covenant Agreement. The Participant agrees to be bound by the
Restrictive Covenant Agreement attached hereto as Exhibit B (the “Restrictive
Covenant
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Agreement”) in consideration of: (a) the Option granted herein; (b) the
Participant’s ongoing employment by the Company or a Subsidiary; (c) the
importance of protecting the confidential information of the Company, its
Subsidiaries and its Affiliates and their other legitimate interests, including
without limitation the valuable confidential information and goodwill that they
have developed or acquired; (d) the Participant being granted access to trade
secrets and other confidential information of the Company, its Subsidiaries and
its Affiliates; and (e) other good and valuable consideration.
 
10. Definitions. For purposes of this Award Agreement:
 
a. “Advisory Services Agreement” means that certain Advisory Services and
Monitoring Agreement by and among the Company, CCMP Capital Advisors, LLC and
certain other parties, dated as of June 30, 2014, as may be amended from time to
time.
 
b. “CCMP Stockholders” means CCMP Capital Investors III, L.P., CCMP Capital
Investors (Employee) III, L.P. and each of their respective Permitted
Transferees.
 
c. “CCMP Stockholders Securities” means the equity securities of the Company
acquired by the CCMP Stockholders, whether acquired before or after the Date of
Grant.
 
d. “Measurement Date” means any date upon which Proceeds are received by the
CCMP Stockholders.
 
e. “MOI” means, as of any Measurement Date, the quotient obtained by dividing
(i) the sum of Proceeds received on such Measurement Date and all prior
Measurement Dates, by (ii) the Principal Investment.
 
f. “Principal Investment” means the sum, without duplication, of: (i) the
aggregate consideration paid by the CCMP Stockholders to acquire the CCMP
Stockholders Securities, plus (ii) the amount of cash and the value (as
determined by the Board in good faith) of any property contributed by the CCMP
Stockholders to the Company, whether contributed before or after the Date of
Grant.
 
g. “Proceeds” means, without duplication, all pre-tax: (i) cash proceeds
actually received by the CCMP Stockholders from the disposition of the CCMP
Stockholders Securities, net of Unreimbursed Transaction Expenses; (ii) cash
dividends and other cash distributions actually received by the CCMP
Stockholders in respect of the CCMP Stockholders Securities; and (iii) cash
proceeds actually received by the CCMP Stockholders from the disposition of any
non-cash proceeds (including non-cash dividends or other non-cash distributions)
received in exchange for or in respect of the CCMP Stockholders Securities (net
of Unreimbursed Transaction Expenses). For the avoidance of doubt, any property
other than cash (including marketable securities) that the CCMP Stockholders
receive or retain in connection with a Change of Control or otherwise shall not
be treated as Proceeds received by the CCMP Stockholders, however, cash received
by the CCMP Stockholders from the disposition of such property, if any, shall be
treated as Proceeds if and when such cash actually is received by the CCMP
Stockholders. Proceeds shall exclude any amounts payable pursuant to the
Advisory Services Agreement, including the transaction fee payable thereunder.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
h. “Retirement” means the Participant’s voluntary resignation due to retirement
at age 61 or thereafter
 
i. “Termination Date” means the last day of active employment and does not
include any period of non-working notice or any period for which pay in lieu of
notice, termination pay, severance pay or any other monies in relation to the
cessation of employment are paid.
 
j. “Unreimbursed Transaction Expenses” means all reasonable legal, accounting
and investment banking fees, other than amounts paid to the CCMP Stockholders
and their Affiliates, that are not reimbursed by unrelated third parties.
 
11. Eligibility. The Participant is one of the following as indicated on Exhibit
C hereto:
 
a. an “accredited investor” (as defined in Exhibit C hereto) who has completed
Exhibit C hereto as to the Participant’s status as an “accredited investor,” and
such information is true and complete, or
 
b. a non-accredited investor who has, by the Participant or through a “personal
representative” within the meaning of Rule 501(h) under Regulation D of the
Securities Act of 1933, as amended, such knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
his or her investment in the Option and the purchase of Shares upon the exercise
of the Option hereunder, and the Participant is capable of bearing the economic
risks of such investment and is able to bear the complete loss of such
investment.
 
12. Option Subject to Plan. By entering into this Award Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the terms and conditions of the Plan.
Notwithstanding the foregoing, in the event of a conflict between any term
hereof and a term of the Plan, the applicable term of this Award Agreement shall
govern and prevail.
 
13. Stockholders’ Agreement; Conditions and Restrictions on Shares. Shares
received upon the exercise of the Option shall be subject to all of the terms
and conditions of the Stockholders’ Agreement, including all transfer
restrictions and repurchase rights set forth in Section 2.5 thereof. The Option
may not be exercised prior to the Participant’s execution of a joinder to the
Stockholders’ Agreement if the Participant is not a party to the Stockholders’
Agreement prior to any such exercise. The certificates for Shares may include
any legend that the Committee deems appropriate to reflect any conditions and
restrictions applicable to such Shares.
 
14. Choice of Law. This Award Agreement, and all claims or causes of action or
other matters that may be based upon, arise out of or relate to this Award
Agreement, shall be governed by and construed in accordance with the laws of the
State of Delaware, excluding any conflict- or choice-of-law rule or principle
that might otherwise refer construction or interpretation thereof to the
substantive laws of another jurisdiction.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
15. Consent to Jurisdiction. The Company and the Participant, by their execution
hereof, (a) hereby irrevocably submit to the exclusive jurisdiction of the state
and federal courts in the State of Delaware for the purposes of any claim or
action arising out of or based upon this Award Agreement or relating to the
subject matter hereof; (b) hereby waive, to the extent not prohibited by
applicable law, and agree not to assert by way of motion, as a defense or
otherwise, in any such claim or action, any claim that they are not subject
personally to the jurisdiction of the above-named courts, that their property is
exempt or immune from attachment or execution, that any such proceeding brought
in the above-named court is improper or that this Award Agreement or the subject
matter hereof may not be enforced in or by such court; and (c) hereby agree not
to commence any claim or action arising out of or based upon this Award
Agreement or relating to the subject matter hereof other than before the
above-named courts or to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such claim or action to any
court other than the above-named courts whether on the grounds of inconvenient
forum or otherwise. The Company and the Participant hereby consent to service of
process in any such proceeding and agree that service of process by registered
or certified mail, return receipt requested, at the address specified pursuant
to Section 18, is reasonably calculated to give actual notice.
 
16. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT HE, SHE OR
IT SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AWARD AGREEMENT OR THE SUBJECT
MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTY HERETO THAT THIS SECTION 16 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH
HE, SHE OR IT IS RELYING AND SHALL RELY UPON IN ENTERING INTO THIS AWARD
AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF HIS, HER OR ITS RIGHT TO TRIAL BY JURY.
 
17. Shares Not Registered. Shares shall not be issued pursuant to this Award
Agreement unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including, without limitation,
the Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. Except as otherwise provided in the Stockholders’ Agreement, the
Company shall not be obligated to file any registration statement under any
applicable securities laws to permit the purchase or issuance of any Shares, and
accordingly, any certificates for Shares may have an appropriate legend or
statement of applicable restrictions endorsed thereon. If the Company deems it
necessary to ensure that the issuance of Shares under this Award Agreement is
not required to be registered under any applicable securities laws, the
Participant
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
shall deliver to the Company an agreement containing such representations,
warranties and covenants as the Company may reasonably require.
 
18. Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and shall be deemed to have been
given (a) when personally delivered or delivered by facsimile transmission with
confirmation of delivery or (b) upon delivery after deposit with Federal Express
or similar overnight courier service. A notice shall be addressed to the Company
at its principal executive office, attention General Counsel, and to the
Participant at the address that he/she most recently provided to the Company.
 
19. Entire Agreement. This Award Agreement, including the exhibits attached
hereto, the Plan and the Stockholders’ Agreement constitute the entire agreement
and understanding among the parties hereto in respect of the subject matter
hereof and supersede all prior and contemporaneous arrangements, agreements and
understandings, whether oral or written and whether express or implied, and
whether in term sheets, presentations or otherwise, among the parties hereto, or
between any of them, with respect to the subject matter hereof.
 
20. Amendment; Waiver. No amendment or modification of any term of this Award
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant. No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
21. Successors and Assigns; No Third-Party Beneficiaries. The provisions of this
Award Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and upon the Participant and the Participant’s
heirs, successors, legal representatives and permitted assigns. Nothing in this
Award Agreement, express or implied, is intended to confer on any person other
than the Company and the Participant, and their respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Award Agreement.
 
22. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
[signature page follows]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.
 


 



 
HMAN Group Holdings Inc.
 
 
By:
   
Name:
   
Title:
 



 


 
Agreed and acknowledged as
of the date first above written:
 
 
Signature:
   
Name:
   





 


 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE


 
HMAN Group Holdings Inc.
c/o CCMP Capital Advisors, LLC
245 Park Avenue, 16th Floor
New York, New York 10167
Attention: General Counsel 
Date of Exercise: _________________

 
 
Ladies & Gentlemen:


1.           Exercise of Option. This constitutes notice to HMAN Group Holdings
Inc. (the “Company”) that pursuant to my Nonqualified Stock Option Award
Agreement, dated _________________ (the “Award Agreement”), I elect to purchase
the number of Shares set forth below for the price set forth below. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Award Agreement. By signing and delivering this notice to the
Company, I hereby acknowledge that I am the holder of the Option exercised by
this notice and have full power and authority to exercise the same.



 
Number of Shares as to
which Option is exercised
(“Optioned Shares”):
       
Shares to be issued in name of:
       
Date of Grant:
       
Total exercise price:
     





2.           Delivery of Payment. With this notice, I hereby deliver to the
Company the full exercise price of the Optioned Shares and any and all
withholding taxes due in connection with the exercise of my Option, or I have
otherwise satisfied such requirements.
 
3.           Rights as Stockholder. While the Company shall endeavor to process
this notice in a timely manner, I acknowledge that until the issuance of the
Optioned Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) and my
satisfaction of any other conditions imposed by the Committee pursuant to the
Plan or as set forth in the Award Agreement, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to such
shares, notwithstanding the exercise of my Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date of
issuance of the Optioned Shares.
 
4.           Interpretation. Any dispute regarding the interpretation of this
notice shall be submitted promptly by me or by the Company to the Committee. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
 
5.           Entire Agreement. The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference, and together
with this notice constitute the entire agreement of the parties with respect to
the subject matter hereof.
 

  Very truly yours,  
Signature:
   
Name:
   
Social Security Number:
   

     
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B


RESTRICTIVE COVENANT AGREEMENT


THIS AGREEMENT (this “Restrictive Covenant Agreement”) is made effective as of
the Date of Grant by and between the Company and the Participant. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Nonqualified Stock Option Award Agreement to which this Restrictive Covenant
Agreement is attached as Exhibit “B” (the “Award Agreement”).
 
R E C I T A L S:
 
WHEREAS, the Company and the Participant have entered into the Award Agreement;
 
AND WHEREAS the Award Agreement is conditional on the Participant entering into
this Restrictive Covenant Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Confidential Information.
 
a. Obligation to Maintain Confidentiality. The Participant acknowledges that the
information, observations and data (including trade secrets) obtained by the
Participant during the course of the Participant’s employment with the Company
and its Subsidiaries concerning the business or affairs of the Company or any
its Subsidiaries (“Confidential Information”) are the property of the Company or
such Subsidiary. Therefore, the Participant agrees that the Participant shall
not at any time during the Participant’s employment period or thereafter
disclose to any person or entity or use for the Participant’s own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the Confidential Information becomes generally known to
and available for use by the public other than as a result of the Participant’s
acts or omissions. The Participant shall deliver to the Company at the
termination of the Participant’s employment period, or at any other time the
Company may request in writing, all memoranda, notes, plans, records, reports,
computer files, disks and tapes, printouts and software and other documents and
data (and copies thereof) embodying or relating to Confidential Information,
Third Party Information (as defined in Section 1(b) below), Work Product (as
defined in Section 1(c) below) or the business of the Company or any other
Subsidiaries which the Participant may then possess or have under the
Participant’s control.
 
b. Third Party Information. The Participant understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Participant’s employment period and thereafter, and without
in any way limiting the provisions of Section 1(a) above, the Participant will
hold
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel of the Company or its Subsidiaries and Affiliates
who need to know such information in connection with their work for the
Participant or such Subsidiaries and Affiliates) or use, except in connection
with the Participant’s work for the Company or its Subsidiaries and Affiliates,
Third Party Information unless expressly authorized by a member of the Board in
writing.
 
c. Intellectual Property, Inventions and Patents. The Participant acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Participant (whether alone or jointly with others) while employed by
the Company and its Subsidiaries, whether before or after the Date of Grant
(“Work Product”), belong to the Company or such Subsidiary. The Participant
hereby assigns to the Company all rights, title and interest throughout the
world in the Work Product. The Participant further waives all moral rights in
the Work Product, including, without limitation, the right to the integrity of
the Work Product, the right to be associated with the Work Product in any way,
the right to restrain or claim damages for any distortion, mutilation or other
modification of the Work Product, and the right to restrain the use or
reproduction of the Work Product in any context and in connection with any
product, service, cause or institution, effective at the time the particular
Work Product is created. The Participant shall promptly disclose such Work
Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Participant’s
employment period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
The Participant acknowledges that all Work Product shall be deemed to constitute
“works made for hire” under the U.S. Copyright Act of 1976, as amended.
 
2. Non-Compete, Non-Solicitation.
 
a. Non-Compete. In further consideration of (i) the Option granted herein; (ii)
the Participant’s ongoing employment by the Company or a Subsidiary; (iii) the
importance of protecting the confidential information of the Company, its
Subsidiaries and its Affiliates and their other legitimate interests, including
without limitation the valuable confidential information and goodwill that they
have developed or acquired; (iv) the Participant being granted access to trade
secrets and other confidential information of the Company, its Subsidiaries and
its Affiliates; and (v) other good and valuable consideration, the Participant
acknowledges that during the course of the Participant’s employment with the
Company and its Subsidiaries the Participant has and shall become familiar with
the Company’s trade secrets and with other Confidential Information and that the
Participant’s services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, the
Participant agrees that, during the Participant’s employment period and [(i) in
the event of termination of the employment period by the Company without Cause
or resignation by Executive with Good Reason, for two (2) years following the
date of such termination of the
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 
employment period, or (ii) in the event of any other termination of the
employment period,]1 for one (1) year following the date of such termination of
the employment period, the Participant shall not, directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
be employed in an executive, managerial or administrative capacity by, or in any
manner engage in any business competing with the businesses of the Company or
its Subsidiaries, as such businesses exist or are in the process of being
implemented during the Participant’s employment period or on the date of the
termination of the employment period (as applicable, the “Restricted Period”),
within any geographical area in which the Company or its Subsidiaries engage or
plan to engage in such businesses. The Participant acknowledges (A) that the
business of the Company and its Subsidiaries will be conducted throughout North
America, (B) notwithstanding the state of incorporation or principal office of
the Company or any of its Subsidiaries, or any of its executives or employees
(including the Participant), it is expected that the Company and its
Subsidiaries will have business activities and have valuable business
relationships within its industry throughout North America and (C) as part of
the Participant’s responsibilities, the Participant will be traveling throughout
North America in furtherance of the business and relationships of the Company
and its Subsidiaries. Nothing herein shall prohibit the Participant from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Participant has no active
participation in the business of such corporation.
 
b. Non-Solicitation. During the Participant’s employment period and for two
(2) years following the date of termination of the Participant’s employment
period, the Participant shall not directly or indirectly through another person
or entity (i) induce or attempt to induce any employee of the Company or any
Subsidiary to leave the employ of the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any Subsidiary and any
employee thereof, (ii) hire any person who was an employee of the Company or any
Subsidiary at any time during the Participant’s employment period or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business (or materially reduce the amount of business done) with the
Company or such Subsidiary, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Subsidiary (including, without limitation, making any negative or
disparaging statements or communications regarding the Company or its
Subsidiaries).
 
c. Scope of Restrictions. If, at the time of enforcement of this Section 2, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
 
d. Equitable Relief. In the event of the breach or a threatened breach by the
Participant of any of the provisions of this Section 2, the Company would suffer
irreparable
 
 
____________________
1 NTD: Applicable to Mr. Waters only. This provision is included to match the
terms of Mr. Waters’ existing employment agreement.
 
 
B-3

--------------------------------------------------------------------------------

 
 
 
harm, and in addition and supplementary to other rights and remedies existing in
its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security). In addition, in the event of a breach or
violation by the Participant of this Section 2, the time periods referenced in
this Section 2 shall be automatically extended by the amount of time between the
initial occurrence of the breach or violation and when such breach or violation
has been duly cured.
 
3. Participant’s Representations. The Participant hereby represents and warrants
to the Company that (i) the execution, delivery and performance of this
Restrictive Covenant Agreement by the Participant do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Participant is a party or by
which the Participant is bound, (ii) the Participant is not a party to or bound
by any employment agreement, non-compete agreement or confidentiality agreement
with any other person or entity and (iii) upon the execution and delivery of
this Restrictive Covenant Agreement by the Company, this Restrictive Covenant
Agreement shall be the valid and binding obligation of the Participant,
enforceable in accordance with its terms. The Participant hereby acknowledges
that the provisions of Section 2 above are in consideration of (i) the Option
granted herein; (ii) the Participant’s ongoing employment by the Company or a
Subsidiary; (iii) the importance of protecting the confidential information of
the Company, its Subsidiaries and its Affiliates and their other legitimate
interests, including without limitation the valuable confidential information
and goodwill that they have developed or acquired; (iv) the Participant being
granted access to trade secrets and other confidential information of the
Company, its Subsidiaries and its Affiliates; and (v) other good and valuable
consideration. In addition, Executive agrees and acknowledges that the
restrictions contained in Section 2 above are reasonable, do not preclude the
Participant from earning a livelihood, that the Participant has reviewed the
Participant’s rights and obligations under this Restrictive Covenant Agreement
with the Participant’s legal counsel and that the Participant fully understands
the terms and conditions contained herein. In addition, the Participant agrees
and acknowledges that the potential harm to the Company of the non-enforcement
of Section 2 outweighs any potential harm to the Participant of its enforcement
by injunction or otherwise. The Participant acknowledges that the Participant
has carefully read this Restrictive Covenant Agreement and has given careful
consideration to the restraints imposed upon the Participant by this Restrictive
Covenant Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company now existing or to be developed in the future. The Participant
expressly acknowledges and agrees that each and every restraint imposed by this
Restrictive Covenant Agreement is reasonable with respect to subject matter,
time period and geographical area.
 
4. Non-Disparagement.  The Participant shall not at any time, directly or
indirectly, orally, in writing or through any medium, disparage, defame or
assail the reputation, integrity or professionalism of the Company or any of its
affiliates, officers, directors, employees or shareholders.  Notwithstanding the
foregoing, this prohibition does not apply to statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings.
 
5. Severability. In the event that a court of competent jurisdiction determines
that any term or provision of this Restrictive Covenant Agreement is illegal,
invalid or unenforceable
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
 
in any jurisdiction, such illegality, invalidity or unenforceability of that
term or provision will not affect: (a) the legality, validity or enforceability
of the remaining terms and provisions of this Restrictive Covenant Agreement;
and (b) the legality, validity or enforceability of such term or provision in
any other jurisdiction.
 
6. Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and shall be deemed to have been
given (a) when personally delivered or delivered by facsimile transmission with
confirmation of delivery or (b) upon delivery after deposit with Federal Express
or similar overnight courier service. A notice shall be addressed to the Company
at its principal executive office, attention General Counsel, and to the
Participant at the address that he/she most recently provided to the Company.
 
7. Other Agreements. The Participant acknowledges that the Participant remains
bound by any other non-competition, non-solicitation, confidentiality or other
restrictive covenants set forth in any employment agreement or other agreement
with the Company or any of its Subsidiaries that the Participant has previously
entered into and that any such restrictive covenants shall not be superseded or
replaced by the restrictive covenants contained herein.
 
8. Amendment; Waiver. No amendment or modification of any term of this
Restrictive Covenant Agreement shall be effective unless signed in writing by or
on behalf of the Company and the Participant. No waiver of any breach or
condition of this Restrictive Covenant Agreement shall be deemed to be a waiver
of any other or subsequent breach or condition, whether of like or different
nature.
 
9. Successors and Assigns; No Third-Party Beneficiaries. The provisions of this
Restrictive Covenant Agreement shall inure to the benefit of, and be binding
upon, the Company and its successors and assigns.
 
10. Signature in Counterparts. This Restrictive Covenant Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.
 
[signature page follows]
 

 
 
 

 
B-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Restrictive Covenant
Agreement.
 



 
HMAN Group Holdings Inc.
 
 
By:
   
Name:
   
Title:
 

Agreed and acknowledged as
 
of the date first above written:
 
 
Signature:
   
Name:
   




 
B-6

--------------------------------------------------------------------------------

 

EXHIBIT C


ACCREDITED INVESTOR STATUS


Participant represents and warrants that he is not an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act of
1933, as amended (please initial the non-accredited investor election below):
 


_____
Participant is not an “accredited investor.”

Participant represents and warrants that he is an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act of
1933, as amended, because he meets at least one of the following criteria
(please initial each applicable item):
 


_____
Participant is a natural person whose individual net worth, or joint net worth
with his or her spouse, exceeds $1,000,000 at the time of the grant of the
Option, excluding the value of the primary residence of such natural person,
calculated by subtracting from the estimated fair market value of the property
the amount of debt secured by the property, up to the estimated fair market
value of the property; or
   
_____
Participant is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years (2012 and 2013) or joint income
with the Participant’s spouse in excess of $300,000 in each of those years and
who reasonably expects to reach the same income level in the current year
(2014); or
   
_____
Participant is a corporation, or similar business trust, partnership or an
organization described in Section 501(c)(3) of the Internal Revenue Code, not
formed for the specific purpose of acquiring the Option, with total assets in
excess of $5,000,000; or
   
_____
Participant is either (i) a bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity, (ii) a broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended, (iii) an insurance company as
defined in Section 2(13) of the Securities Act, (iv) an investment company
registered under the Investment Company Act of 1940, as amended, or a business
development company as defined  in Section 2(a)(48) of such Act, (v) a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958, (vi) a
plan established or maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000
or (vii) an employee benefit plan within in the meaning of the Employee
Retirement

 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
 

  Income Security Act of 1974, as amended (“ERISA”), if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which plan
fiduciary is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons who are accredited investors; or     
_____
Participant is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended; or
   
_____
Participant is a director or executive officer of the Company; or
   
_____
Participant is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Option, the purchase of which is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D promulgated under the Securities Act; or
   
_____
Participant is any entity in which all of the equity owners are accredited
investors.  (Please submit a copy of this page countersigned by each such equity
owner if relying on this item).
   





 






 
C-2

--------------------------------------------------------------------------------

 


 
Form of Award Agreement for Canadian Employees

HMAN GROUP HOLDINGS INC.
 
2014 EQUITY INCENTIVE PLAN
 
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS AGREEMENT (this “Award Agreement”) is made effective as of [●], 2014 (the
“Date of Grant”) by and between HMAN Group Holdings Inc., a Delaware corporation
(the “Company”), and [●] (the “Participant”). Capitalized terms not otherwise
defined herein shall have the meanings set forth in the HMAN Group Holdings Inc.
2014 Equity Incentive Plan (the “Plan”).
 
R E C I T A L S:
 
WHEREAS, the Participant is an employee of the Company or one of its
Subsidiaries; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
Grant of the Option. The Company hereby grants to the Participant the right and
option to purchase, on the terms and conditions set forth in the Plan and this
Award Agreement, all or any part of an aggregate of [●] Shares (the “Option”) at
an Option Price of $1,000 per Share, which is the per Share Fair Value on the
Date of Grant. Fifty percent (50%) of the Option shall be subject to time-based
vesting criteria (the “Time Option”), and fifty percent (50%) of the Option
shall be subject to performance-based vesting criteria (the “Performance
Option”). The Option is intended to be a Nonqualified Stock Option.
 
Vesting. The portion of the Option that has become vested is hereinafter
referred to as the “Vested Portion.” Subject to the terms set forth in the Plan
and this Award Agreement, the Option shall vest as follows:
 
Time Option.
 
General. The Time Option shall vest in four (4) equal annual installments
beginning on June 30, 2016 (each such anniversary, a “Time Vesting Date”),
subject to the Participant’s continued employment by the Company or a Subsidiary
through the applicable Time Vesting Date, such that twenty five percent (25%) of
the Time Option shall vest on each Time Vesting Date.
 
Change of Control. The Time Option shall vest in full upon the occurrence of a
Change of Control, subject to the Participant’s continued employment by the
Company or a Subsidiary through the consummation of such Change of Control.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
Performance Option. On each Measurement Date, the portion of the Performance
Option that has vested shall be determined as set forth below.  Except as
otherwise provided in Section 3(a)(iv) below, in no event shall any Performance
Option vest unless the Participant continues to be employed by the Company or a
Subsidiary on the applicable Measurement Date.
 
Tranche 1 Performance Option.  One third (1/3rd) of the Performance Option (the
“Tranche 1 Performance Option”) shall vest on any Measurement Date that the CCMP
Stockholders have received Proceeds resulting in an MOI of at least 2.0.  For
the avoidance of doubt, the Tranche 1 Performance Option shall not vest if the
CCMP Stockholders receive Proceeds resulting in an MOI of less than 2.0.
 
Tranche 2 Performance Option.  One third (1/3rd) of the Performance Option (the
“Tranche 2 Performance Option”) shall vest on any Measurement Date that the CCMP
Stockholders have received Proceeds resulting in an MOI of at least 2.5.  For
the avoidance of doubt, the Tranche 2 Performance Option shall not vest if the
CCMP Stockholders receive Proceeds resulting in an MOI of less than 2.5.
 
Tranche 3 Performance Option.  One third (1/3rd) of the Performance Option (the
“Tranche 3 Performance Option”) shall vest on any Measurement Date that the CCMP
Stockholders have received Proceeds resulting in an MOI of at least 3.0.  For
the avoidance of doubt, the Tranche 3 Performance Option shall not vest if the
CCMP Stockholders receive Proceeds resulting in an MOI of less than 3.0.
 
Forfeiture; Expiration.
 
Termination of Employment.
 
Except as otherwise provided in Section 3(a)(iv) below, in the event that the
Participant’s employment is terminated for any reason, any unvested portion of
the Option shall immediately terminate and be forfeited effective as of the
Termination Date.
 
In the event that the Participant’s employment is terminated for Cause, the
Vested Portion shall immediately terminate and be forfeited effective as of the
Termination Date.
 
In the event that the Participant’s employment is terminated by the Company for
any reason other than for Cause or the Participant resigns for any reason, the
Vested Portion shall terminate and be forfeited on the earlier of (A) the
Expiration Date and (B) one (1) year following the Termination Date.
 
In the event that the Participant’s employment is terminated by the Company
without Cause or due to Retirement after June 30, 2016, any unvested portion of
the Performance Option shall remain outstanding and eligible to vest in
accordance with Section 2(b) hereof for a period of one (1) year following the
Termination Date, subject to (A) the Participant’s compliance with the
Restrictive Covenant Agreement (as defined in Section 9 below) and (B) the
Participant executing, delivering to the Company and not revoking a general
release of any and all claims against the Company and its affiliates in a form
reasonably acceptable to the Company within sixty (60) days following the
Termination Date. Any portion
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
of the Performance Option that remains unvested at the end of such one (1) year
period shall immediately terminate and be forfeited.
 
Notwithstanding anything herein to the contrary, upon the Board’s final
determination that the Participant failed to comply with the Restrictive
Covenant Agreement (as defined in Section 9 below), other than any isolated,
insubstantial and inadvertent failure to comply, the Participant hereby agrees
that (i) any unexercised portion of the Option (both vested and unvested) shall
immediately terminate, (ii) with respect to any portion of the Option that has
been exercised, the Company may elect, in its discretion, to (A) repurchase any
Shares received by the Participant upon the exercise of the Option in accordance
with Section 2.5 of the Stockholders Agreement within 181 days after the Company
first has actual knowledge of such failure for a Repurchase Price equal to the
lower of the Issue Price (as defined in the Stockholder’s Agreement) and the
Fair Market Value (as defined in the Stockholder’s Agreement) of such Shares as
of the last day of the month preceding the date upon which a Call Right Notice
(as defined in the Stockholder’s Agreement) is delivered, in each case less
prior dividends or distributions on such Shares and/or (B) recover from the
Participant the net proceeds received by the Participant upon the sale of any
such Shares (i.e., the amount in excess of the exercise price paid).
 
Expiration of Option Term. Any unexercised portion of the Option shall expire
upon the tenth (10th) anniversary of the Date of Grant (the “Expiration Date”).
 
Period of Exercise. Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion at
any time prior to the earliest to occur of:
 
the date the Participant’s employment with the Company or a Subsidiary is
terminated by the employer for Cause;
 
the date that occurs one (1) year following the Termination Date upon a (i)
termination of employment by the Company or a Subsidiary for any reason other
than for Cause or (ii) resignation of employment by the Participant for any
reason; and
 
the Expiration Date.
 
Exercise Procedures.
 
Notice of Exercise. Subject to Section 4 hereof, the Vested Portion may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise in the form attached hereto as Exhibit A (such notice, a
“Notice of Exercise”). Such Notice of Exercise shall be accompanied by payment
in full of the aggregate Option Price for the Shares to be exercised. In the
event that the Option is being exercised by the Participant’s representative,
the Notice of Exercise shall be accompanied by proof (satisfactory to the
Committee) of the representative’s right to exercise the Option. The aggregate
Option Price for the Shares to be exercised may be paid (i) in cash or its
equivalent (e.g., by cashier’s check); (ii) to the extent permitted by the
Committee, in its sole discretion, by having the Company refrain from issuing
that number of Shares that would otherwise be issued to the Participant upon the
exercise of the Option having a Fair Value equal to the aggregate Option Price;
or (iii) if there is a public market for the Shares at such time, subject to
such requirements as may be imposed by
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the Shares being purchased. In the event of the Participant’s
death, the Vested Portion shall be exercisable by the trustee of any family
trust or estate planning entity to which the Option has been transferred, by the
executor or administrator of the Participant’s estate, or the person or persons
to whom the Participant’s rights under this Award Agreement shall pass by will
or by the laws of descent and distribution, as the case may be. Any heir or
legatee of the Participant shall take rights herein granted subject to the terms
and conditions of this Award Agreement and the Plan.
 
Stockholder Rights. Except as otherwise provided in this Agreement, neither the
Participant nor the Participant’s representative shall have any rights to
dividends, voting rights or other rights of a stockholder with respect to Shares
subject to the Option until (i) the Participant has delivered to the Company a
Notice of Exercise for the Option, (ii) the Participant has paid the Option
Price for such Shares, (iii) such Shares have been issued, (iv) the Participant
has executed a joinder to or has otherwise become a party to the Stockholders’
Agreement and (v) the Participant has executed such other agreements or
certificates that the Committee reasonably determines are necessary to comply
with applicable securities laws and other applicable laws.
 
No Right to Continued Service. The granting of the Option shall impose no
obligation on the Company or any Subsidiary to continue the employment of the
Participant and shall not lessen or affect any right that the Company or any
Subsidiary may have to terminate the employment of the Participant.
 
Withholding. The Company shall have the power and the right to deduct or
withhold automatically from any payment or Shares deliverable under this Award
Agreement, or to require the Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state and local taxes, domestic or foreign
(including Canada Pension Plan premiums), required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Award
Agreement. The Participant may elect, subject to the approval of the Committee,
in its sole discretion, to satisfy the withholding requirement, in whole or in
part, by having the Company refrain from issuing that number of Shares that
would otherwise be issued to the Participant upon exercise of an Option having a
Fair Value equal to the minimum statutory total tax that could be imposed in
connection with any such taxable event.
 
Transferability. Unless otherwise determined by the Committee, the Participant
shall not be permitted to transfer or assign the Option except in the event of
death (subject to the applicable laws of descent and distribution).
 
Restrictive Covenant Agreement. The Participant agrees to be bound by the
Restrictive Covenant Agreement attached hereto as Exhibit B (the “Restrictive
Covenant Agreement”) in consideration of: (a) the Option granted herein; (b) the
Participant’s ongoing employment by the Company or a Subsidiary; (c) the
importance of protecting the confidential information of the Company, its
Subsidiaries and its Affiliates and their other legitimate interests, including
without limitation the valuable confidential information and goodwill that they
have developed or acquired; (d) the Participant being granted access to trade
secrets and other confidential
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
information of the Company, its Subsidiaries and its Affiliates; and (e) other
good and valuable consideration.
 
Definitions. For purposes of this Award Agreement:
 
“Advisory Services Agreement” means that certain Advisory Services and
Monitoring Agreement by and among the Company, CCMP Capital Advisors, LLC and
certain other parties, dated as of June 30, 2014, as may be amended from time to
time.
 
“CCMP Stockholders” means CCMP Capital Investors III, L.P., CCMP Capital
Investors (Employee) III, L.P. and each of their respective Permitted
Transferees.
 
“CCMP Stockholders Securities” means the equity securities of the Company
acquired by the CCMP Stockholders, whether acquired before or after the Date of
Grant.
 
“Measurement Date” means any date upon which Proceeds are received by the CCMP
Stockholders.
 
“MOI” means, as of any Measurement Date, the quotient obtained by dividing (i)
the sum of Proceeds received on such Measurement Date and all prior Measurement
Dates, by (ii) the Principal Investment.
 
“Principal Investment” means the sum, without duplication, of: (i) the aggregate
consideration paid by the CCMP Stockholders to acquire the CCMP Stockholders
Securities, plus (ii) the amount of cash and the value (as determined by the
Board in good faith) of any property contributed by the CCMP Stockholders to the
Company, whether contributed before or after the Date of Grant.
 
“Proceeds” means, without duplication, all pre-tax: (i) cash proceeds actually
received by the CCMP Stockholders from the disposition of the CCMP Stockholders
Securities, net of Unreimbursed Transaction Expenses; (ii) cash dividends and
other cash distributions actually received by the CCMP Stockholders in respect
of the CCMP Stockholders Securities; and (iii) cash proceeds actually received
by the CCMP Stockholders from the disposition of any non-cash proceeds
(including non-cash dividends or other non-cash distributions) received in
exchange for or in respect of the CCMP Stockholders Securities (net of
Unreimbursed Transaction Expenses). For the avoidance of doubt, any property
other than cash (including marketable securities) that the CCMP Stockholders
receive or retain in connection with a Change of Control or otherwise shall not
be treated as Proceeds received by the CCMP Stockholders, however, cash received
by the CCMP Stockholders from the disposition of such property, if any, shall be
treated as Proceeds if and when such cash actually is received by the CCMP
Stockholders. Proceeds shall exclude any amounts payable pursuant to the
Advisory Services Agreement, including the transaction fee payable thereunder.
 
“Retirement” means the Participant’s voluntary resignation due to retirement at
age 61 or thereafter
 
“Termination Date” means the last day of active employment and does not include
any period of non-working notice or any period for which pay in lieu of notice,
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
termination pay, severance pay or any other monies in relation to the cessation
of employment are paid.
 
“Unreimbursed Transaction Expenses” means all reasonable legal, accounting and
investment banking fees, other than amounts paid to the CCMP Stockholders and
their Affiliates, that are not reimbursed by unrelated third parties.
 
Eligibility. The Participant is one of the following as indicated on Exhibit C
hereto:
 
an “accredited investor” (as defined in Exhibit C hereto) who has completed
Exhibit C hereto as to the Participant’s status as an “accredited investor,” and
such information is true and complete, or
 
a non-accredited investor who has, by the Participant or through a “personal
representative” within the meaning of Rule 501(h) under Regulation D of the
Securities Act of 1933, as amended, such knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
his or her investment in the Option and the purchase of Shares upon the exercise
of the Option hereunder, and the Participant is capable of bearing the economic
risks of such investment and is able to bear the complete loss of such
investment.
 
Option Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the terms and conditions of the Plan.
Notwithstanding the foregoing, in the event of a conflict between any term
hereof and a term of the Plan, the applicable term of this Award Agreement shall
govern and prevail.
 
Stockholders’ Agreement; Conditions and Restrictions on Shares. Shares received
upon the exercise of the Option shall be subject to all of the terms and
conditions of the Stockholders’ Agreement, including all transfer restrictions
and repurchase rights set forth in Section 2.5 thereof. The Option may not be
exercised prior to the Participant’s execution of a joinder to the Stockholders’
Agreement if the Participant is not a party to the Stockholders’ Agreement prior
to any such exercise. The certificates for Shares may include any legend that
the Committee deems appropriate to reflect any conditions and restrictions
applicable to such Shares.
 
Choice of Law. This Award Agreement, and all claims or causes of action or other
matters that may be based upon, arise out of or relate to this Award Agreement,
shall be governed by and construed in accordance with the laws of the State of
Delaware, excluding any conflict- or choice-of-law rule or principle that might
otherwise refer construction or interpretation thereof to the substantive laws
of another jurisdiction.
 
Consent to Jurisdiction. The Company and the Participant, by their execution
hereof, (a) hereby irrevocably submit to the exclusive jurisdiction of the state
and federal courts in the State of Delaware for the purposes of any claim or
action arising out of or based upon this Award Agreement or relating to the
subject matter hereof; (b) hereby waive, to the extent not prohibited by
applicable law, and agree not to assert by way of motion, as a defense or
otherwise, in any such claim or action, any claim that they are not subject
personally to the jurisdiction of the above-named courts, that their property is
exempt or immune from attachment or execution, that any such proceeding brought
in the above-named court is improper or that this Award
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Agreement or the subject matter hereof may not be enforced in or by such court;
and (c) hereby agree not to commence any claim or action arising out of or based
upon this Award Agreement or relating to the subject matter hereof other than
before the above-named courts or to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such claim or
action to any court other than the above-named courts whether on the grounds of
inconvenient forum or otherwise. The Company and the Participant hereby consent
to service of process in any such proceeding and agree that service of process
by registered or certified mail, return receipt requested, at the address
specified pursuant to Section 18, is reasonably calculated to give actual
notice.
 
WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT
BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT HE, SHE OR IT
SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AWARD AGREEMENT OR THE SUBJECT
MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTY HERETO THAT THIS SECTION 16 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH
HE, SHE OR IT IS RELYING AND SHALL RELY UPON IN ENTERING INTO THIS AWARD
AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF HIS, HER OR ITS RIGHT TO TRIAL BY JURY.
 
Shares Not Registered. Shares shall not be issued pursuant to this Award
Agreement unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including, without limitation,
the Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. Except as otherwise provided in the Stockholders’ Agreement, the
Company shall not be obligated to file any registration statement under any
applicable securities laws to permit the purchase or issuance of any Shares, and
accordingly, any certificates for Shares may have an appropriate legend or
statement of applicable restrictions endorsed thereon. If the Company deems it
necessary to ensure that the issuance of Shares under this Award Agreement is
not required to be registered under any applicable securities laws, the
Participant shall deliver to the Company an agreement containing such
representations, warranties and covenants as the Company may reasonably require.
 
Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and shall be deemed to have been
given (a) when personally delivered or delivered by facsimile transmission with
confirmation of delivery or (b) upon delivery after deposit with Federal Express
or similar overnight courier service. A notice shall be
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
addressed to the Company at its principal executive office, attention General
Counsel, and to the Participant at the address that he/she most recently
provided to the Company.
 
Entire Agreement. This Award Agreement, including the exhibits attached hereto,
the Plan and the Stockholders’ Agreement constitute the entire agreement and
understanding among the parties hereto in respect of the subject matter hereof
and supersede all prior and contemporaneous arrangements, agreements and
understandings, whether oral or written and whether express or implied, and
whether in term sheets, presentations or otherwise, among the parties hereto, or
between any of them, with respect to the subject matter hereof.
 
Amendment; Waiver. No amendment or modification of any term of this Award
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant. No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
Successors and Assigns; No Third-Party Beneficiaries. The provisions of this
Award Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and upon the Participant and the Participant’s
heirs, successors, legal representatives and permitted assigns. Nothing in this
Award Agreement, express or implied, is intended to confer on any person other
than the Company and the Participant, and their respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Award Agreement.
 
Signature in Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
[signature page follows]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.
 


 



 
HMAN Group Holdings Inc.
 
 
By:
   
Name:
   
Title:
 



 


 
Agreed and acknowledged as
 
of the date first above written:
 
 
Signature:
   
Name:
   





 


 



 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE


HMAN Group Holdings Inc.
c/o CCMP Capital Advisors, LLC
245 Park Avenue, 16th Floor
New York, New York 10167
Attention: General Counsel
Date of Exercise: _________________



Ladies & Gentlemen:


1.           Exercise of Option. This constitutes notice to HMAN Group Holdings
Inc. (the “Company”) that pursuant to my Nonqualified Stock Option Award
Agreement, dated _________________ (the “Award Agreement”), I elect to purchase
the number of Shares set forth below for the price set forth below. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Award Agreement. By signing and delivering this notice to the
Company, I hereby acknowledge that I am the holder of the Option exercised by
this notice and have full power and authority to exercise the same.
 

 
Number of Shares as to
which Option is exercised
(“Optioned Shares”):
       
Shares to be issued in name of:
       
Date of Grant:
       
Total exercise price:
     


2.           Delivery of Payment. With this notice, I hereby deliver to the
Company the full exercise price of the Optioned Shares and any and all
withholding taxes due in connection with the exercise of my Option, or I have
otherwise satisfied such requirements.
 
3.           Rights as Stockholder. While the Company shall endeavor to process
this notice in a timely manner, I acknowledge that until the issuance of the
Optioned Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) and my
satisfaction of any other conditions imposed by the Committee pursuant to the
Plan or as set forth in the Award Agreement, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to such
shares, notwithstanding the exercise of my Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date of
issuance of the Optioned Shares.
 
4.           Interpretation. Any dispute regarding the interpretation of this
notice shall be submitted promptly by me or by the Company to the Committee. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
5.           Entire Agreement. The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference, and together
with this notice constitute the entire agreement of the parties with respect to
the subject matter hereof.
 
 

   Very truly yours,  
 
Signature:
   
Name:
   
Social Security Number:
   



 
 
 
 
 
 
 
 
 
 
 

 
 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B


RESTRICTIVE COVENANT AGREEMENT


THIS AGREEMENT (this “Restrictive Covenant Agreement”) is made effective as of
the Date of Grant by and between the Company and the Participant. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Nonqualified Stock Option Award Agreement to which this Restrictive Covenant
Agreement is attached as Exhibit “B” (the “Award Agreement”).
 
R E C I T A L S:
 
WHEREAS, the Company and the Participant have entered into the Award Agreement;
 
AND WHEREAS the Award Agreement is conditional on the Participant entering into
this Restrictive Covenant Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
11. Confidential Information.
 
a. Obligation to Maintain Confidentiality. The Participant acknowledges that the
information, observations and data (including trade secrets) obtained by the
Participant during the course of the Participant’s employment with the Company
and its Subsidiaries concerning the business or affairs of the Company or any
its Subsidiaries (“Confidential Information”) are the property of the Company or
such Subsidiary. Therefore, the Participant agrees that the Participant shall
not at any time during the Participant’s employment period or thereafter
disclose to any person or entity or use for the Participant’s own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the Confidential Information becomes generally known to
and available for use by the public other than as a result of the Participant’s
acts or omissions. The Participant shall deliver to the Company at the
termination of the Participant’s employment period, or at any other time the
Company may request in writing, all memoranda, notes, plans, records, reports,
computer files, disks and tapes, printouts and software and other documents and
data (and copies thereof) embodying or relating to Confidential Information,
Third Party Information (as defined in Section 1(b) below), Work Product (as
defined in Section 1(c) below) or the business of the Company or any other
Subsidiaries which the Participant may then possess or have under the
Participant’s control.
 
b. Third Party Information. The Participant understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Participant’s employment period and thereafter, and without
in any way limiting the provisions of Section 1(a) above, the Participant will
hold
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel of the Company or its Subsidiaries and Affiliates
who need to know such information in connection with their work for the
Participant or such Subsidiaries and Affiliates) or use, except in connection
with the Participant’s work for the Company or its Subsidiaries and Affiliates,
Third Party Information unless expressly authorized by a member of the Board in
writing.
 
c. Intellectual Property, Inventions and Patents. The Participant acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Participant (whether alone or jointly with others) while employed by
the Company and its Subsidiaries, whether before or after the Date of Grant
(“Work Product”), belong to the Company or such Subsidiary. The Participant
hereby assigns to the Company all rights, title and interest throughout the
world in the Work Product. The Participant further waives all moral rights in
the Work Product, including, without limitation, the right to the integrity of
the Work Product, the right to be associated with the Work Product in any way,
the right to restrain or claim damages for any distortion, mutilation or other
modification of the Work Product, and the right to restrain the use or
reproduction of the Work Product in any context and in connection with any
product, service, cause or institution, effective at the time the particular
Work Product is created. The Participant shall promptly disclose such Work
Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Participant’s
employment period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
The Participant acknowledges that all Work Product shall be deemed to constitute
“works made for hire” under the U.S. Copyright Act of 1976, as amended.
 
12. Non-Compete, Non-Solicitation.
 
a. Non-Compete. In further consideration of (i) the Option granted herein; (ii)
the Participant’s ongoing employment by the Company or a Subsidiary; (iii) the
importance of protecting the confidential information of the Company, its
Subsidiaries and its Affiliates and their other legitimate interests, including
without limitation the valuable confidential information and goodwill that they
have developed or acquired; (iv) the Participant being granted access to trade
secrets and other confidential information of the Company, its Subsidiaries and
its Affiliates; and (v) other good and valuable consideration, the Participant
acknowledges that during the course of the Participant’s employment with the
Company and its Subsidiaries the Participant has and shall become familiar with
the Company’s trade secrets and with other Confidential Information and that the
Participant’s services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, the
Participant agrees that, during the Participant’s employment period and for one
(1) year following the date of such termination of the employment period, the
Participant shall not, directly or indirectly own any interest in, manage,
control, participate in, consult with,
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 
render services for, be employed in an executive, managerial or administrative
capacity by, or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries, as such businesses exist or are
in the process of being implemented during the Participant’s employment period
or on the date of the termination of the employment period (as applicable, the
“Restricted Period”), within any geographical area in which the Company or its
Subsidiaries engage or plan to engage in such businesses. The Participant
acknowledges (A) that the business of the Company and its Subsidiaries will be
conducted throughout North America, (B) notwithstanding the state of
incorporation or principal office of the Company or any of its Subsidiaries, or
any of its executives or employees (including the Participant), it is expected
that the Company and its Subsidiaries will have business activities and have
valuable business relationships within its industry throughout North America and
(C) as part of the Participant’s responsibilities, the Participant will be
traveling throughout North America in furtherance of the business and
relationships of the Company and its Subsidiaries. Nothing herein shall prohibit
the Participant from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Participant has no active participation in the business of such
corporation.
 
b. Non-Solicitation. During the Participant’s employment period and for two
(2) years following the date of termination of the Participant’s employment
period, the Participant shall not directly or indirectly through another person
or entity (i) induce or attempt to induce any employee of the Company or any
Subsidiary to leave the employ of the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any Subsidiary and any
employee thereof, (ii) hire any person who was an employee of the Company or any
Subsidiary at any time during the Participant’s employment period or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business (or materially reduce the amount of business done) with the
Company or such Subsidiary, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Subsidiary (including, without limitation, making any negative or
disparaging statements or communications regarding the Company or its
Subsidiaries).
 
c. Scope of Restrictions. If, at the time of enforcement of this Section 2, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
 
d. Equitable Relief. In the event of the breach or a threatened breach by the
Participant of any of the provisions of this Section 2, the Company would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by the Participant of this Section 2, the time periods
referenced in this Section 2 shall be automatically extended by the amount of
time between the initial occurrence of the breach or violation and when such
breach or violation has been duly cured.
 
 
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
 
13. Participant’s Representations. The Participant hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Restrictive Covenant Agreement by the Participant do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Participant is a party or by
which the Participant is bound, (ii) the Participant is not a party to or bound
by any employment agreement, non-compete agreement or confidentiality agreement
with any other person or entity and (iii) upon the execution and delivery of
this Restrictive Covenant Agreement by the Company, this Restrictive Covenant
Agreement shall be the valid and binding obligation of the Participant,
enforceable in accordance with its terms. The Participant hereby acknowledges
that the provisions of Section 2 above are in consideration of (i) the Option
granted herein; (ii) the Participant’s ongoing employment by the Company or a
Subsidiary; (iii) the importance of protecting the confidential information of
the Company, its Subsidiaries and its Affiliates and their other legitimate
interests, including without limitation the valuable confidential information
and goodwill that they have developed or acquired; (iv) the Participant being
granted access to trade secrets and other confidential information of the
Company, its Subsidiaries and its Affiliates; and (v) other good and valuable
consideration. In addition, Executive agrees and acknowledges that the
restrictions contained in Section 2 above are reasonable, do not preclude the
Participant from earning a livelihood, that the Participant has reviewed the
Participant’s rights and obligations under this Restrictive Covenant Agreement
with the Participant’s legal counsel and that the Participant fully understands
the terms and conditions contained herein. In addition, the Participant agrees
and acknowledges that the potential harm to the Company of the non-enforcement
of Section 2 outweighs any potential harm to the Participant of its enforcement
by injunction or otherwise. The Participant acknowledges that the Participant
has carefully read this Restrictive Covenant Agreement and has given careful
consideration to the restraints imposed upon the Participant by this Restrictive
Covenant Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company now existing or to be developed in the future. The Participant
expressly acknowledges and agrees that each and every restraint imposed by this
Restrictive Covenant Agreement is reasonable with respect to subject matter,
time period and geographical area.
 
Non-Disparagement.  The Participant shall not at any time, directly or
indirectly, orally, in writing or through any medium, disparage, defame or
assail the reputation, integrity or professionalism of the Company or any of its
affiliates, officers, directors, employees or shareholders.  Notwithstanding the
foregoing, this prohibition does not apply to statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings.
 
Severability. In the event that a court of competent jurisdiction determines
that any term or provision of this Restrictive Covenant Agreement is illegal,
invalid or unenforceable in any jurisdiction, such illegality, invalidity or
unenforceability of that term or provision will not affect: (a) the legality,
validity or enforceability of the remaining terms and provisions of this
Restrictive Covenant Agreement; and (b) the legality, validity or enforceability
of such term or provision in any other jurisdiction.
 
Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and shall be deemed to have been
given (a) when personally delivered or delivered by facsimile transmission with
confirmation of delivery or (b) upon
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
 
delivery after deposit with Federal Express or similar overnight courier
service. A notice shall be addressed to the Company at its principal executive
office, attention General Counsel, and to the Participant at the address that
he/she most recently provided to the Company.
 
Other Agreements. The Participant acknowledges that the Participant remains
bound by any other non-competition, non-solicitation, confidentiality or other
restrictive covenants set forth in any employment agreement or other agreement
with the Company or any of its Subsidiaries that the Participant has previously
entered into and that any such restrictive covenants shall not be superseded or
replaced by the restrictive covenants contained herein.
 
Amendment; Waiver. No amendment or modification of any term of this Restrictive
Covenant Agreement shall be effective unless signed in writing by or on behalf
of the Company and the Participant. No waiver of any breach or condition of this
Restrictive Covenant Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.
 
Successors and Assigns; No Third-Party Beneficiaries. The provisions of this
Restrictive Covenant Agreement shall inure to the benefit of, and be binding
upon, the Company and its successors and assigns.
 
Signature in Counterparts. This Restrictive Covenant Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
[signature page follows]
 
 

 
B-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Restrictive Covenant
Agreement.
 



 
HMAN Group Holdings Inc.
 
 
By:
   
Name:
   
Title:
 

Agreed and acknowledged as
 
of the date first above written:
 
 
Signature:
   
Name:
   



 
 
 
 
 
 
 
 
 

 
 
B-6

--------------------------------------------------------------------------------

 

EXHIBIT C


ACCREDITED INVESTOR STATUS


Participant represents and warrants that he is not an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act of
1933, as amended (please initial the non-accredited investor election below):
 


_____
Participant is not an “accredited investor.”

Participant represents and warrants that he is an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act of
1933, as amended, because he meets at least one of the following criteria
(please initial each applicable item):
 


_____
Participant is a natural person whose individual net worth, or joint net worth
with his or her spouse, exceeds $1,000,000 at the time of the grant of the
Option, excluding the value of the primary residence of such natural person,
calculated by subtracting from the estimated fair market value of the property
the amount of debt secured by the property, up to the estimated fair market
value of the property; or
   
_____
Participant is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years (2012 and 2013) or joint income
with the Participant’s spouse in excess of $300,000 in each of those years and
who reasonably expects to reach the same income level in the current year
(2014); or
   
_____
Participant is a corporation, or similar business trust, partnership or an
organization described in Section 501(c)(3) of the Internal Revenue Code, not
formed for the specific purpose of acquiring the Option, with total assets in
excess of $5,000,000; or
   
_____
Participant is either (i) a bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity, (ii) a broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended, (iii) an insurance company as
defined in Section 2(13) of the Securities Act, (iv) an investment company
registered under the Investment Company Act of 1940, as amended, or a business
development company as defined  in Section 2(a)(48) of such Act, (v) a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958, (vi) a
plan established or maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000
or (vii) an employee benefit plan within in the meaning of the Employee
Retirement

 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
 

  Income Security Act of 1974, as amended (“ERISA”), if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which plan
fiduciary is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons who are accredited investors; or     
_____
Participant is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended; or
   
_____
Participant is a director or executive officer of the Company; or
   
_____
Participant is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Option, the purchase of which is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D promulgated under the Securities Act; or
   
_____
Participant is any entity in which all of the equity owners are accredited
investors.  (Please submit a copy of this page countersigned by each such equity
owner if relying on this item).





 










 


 
 
C-2